Title: From George Washington to Colonel Theodorick Bland, 1 May 1778
From: Washington, George
To: Bland, Theodorick


                    
                        Dear Sir
                        Head Quarters Valley Forge May 1st 1778
                    
                    I have received yours of the 10th Ulto with an Account of your Proceedings up to that Time. As the Money put into your hands by the board of Treasury was particularly for the purpose of procuring Horses and Accoutrements I think you were right in not applying it to the payment of the Cloathing purchased by Collo. Temple—I can see no objection to your taking up Money from the Deputy Paymaster General and giving credit for it when you come to settle your regimental Account. I wrote fully to you about ten days ago, and to Collo. Baylor this day to which I refer you for Orders respecting sending forwards the Horses and recruits with all dispatch. I am Dear Sir Yr Most obdt Servt
                    
                        Go: Washington
                    
                